DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "the housing" in line 2.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, claim 10 will be considered as dependent from claim 9, as claim 9 introduces the limitation “a housing”.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.
Claims 5 & 15 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claim 5, recites the limitation “wherein the sensor senses a distance between the cold plasma generator and the biological surface”, claim 2 introduces the limitation of “a sensor configured to sense a distance between the cold plasma generator and the biological surface”, claim 5 depends from claim 2, and fails to further limit the subject matter of claim 2.  
Claim 15, recites the limitation “adjusting the plasma concentration generated by the cold plasma generator according to the sensed feature”, claim 15 depends from claim 14, and recites the same limitation, therefore claim 15 fails to further limit the subject matter of claim 14. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Morfill et al. (US 20140207053 A1), hereinafter Morfill.
Regarding claim 1, Morfill discloses a cold plasma device for treating a region of a biological surface ([0029] & [0062]; Figure 1—element 1), the device comprising: a cold plasma generator ([0029] & [0030]; Figure 1—element 5) having an electrode ([0030]; Figure 1—element 7) and a dielectric barrier ([0030]; electrodes are preferably embedded in a dielectric and arranged beneath a surface 13), the dielectric barrier having a first side that faces the electrode ([0030]; Figure 1—element 7) and a second side that faces away from the electrode ([0030]; Figure 1—element 13); an actuator configured to selectively reciprocate the cold plasma generator between a first position and a second position ([005], [0006], [0009], [0049], & [0067]; Figure 1 & 3—elements 13 & 21; Spacer 21 can be adjusted in order to change treatment distance, the surface 13 with integrated electrode 7 can be moved together with the spacer); and a controller operably coupled to the actuator and programmed to control the actuator to selectively position the cold plasma generator relative to the biological surface ([0009] & [0078]; the desired distance can be determined by a selection device, the spacer can be adjusted automatically via actuator).
	Regarding claim 2, Morfill discloses all of the limitations of claim 1, as described above.
	Morfill further discloses a sensor configured to sense a distance between the cold plasma generator and the biological surface ([0011], [0012] & [0074]-[0076]; Figure 4—element 49, 51, & 53; a selection device 49 includes a sensor 51 (camera and/or measurement sensor) which records properties of surface 47 being treated, the comparison device 53 evaluates data from sensor 51 to calculate a treatment distance ‘d’ to which the spacer 21 is automatically adjusted; it is the examiners position that an initial distance between the generator and biological surface would be sensed in order to adjust the distance between the cold plasma generator and biological surface to the desired distance calculated by the comparison device 53). 
	Regarding claim 3, Morfill discloses all of the limitations of claim 2, as described above.
	Morfill further discloses wherein the controller is configured to control the actuator to maintain the cold plasma generator at a predetermined distance from the biological surface ([0002], [0009] & [0078]; Figure 4—elements 53 & 21).
Regarding claim 4, Morfill discloses all of the limitations of claim 3, as described above.
	Morfill further discloses wherein the controller is configured to receive a signal from the sensor ([0075] & [0076]; Figure 4—elements 51 & 53), the controller being programmed to control the actuator according to the received signal ([0077] & [0078]; Figure 4—elements 21 & 53).
	Regarding claim 5, in view of the 112(b) rejection above, Morfill discloses all of the limitations of claim 4, as described above. 
	Morfill further discloses wherein the sensor senses a distance between the cold plasma generator and the biological surface (see above rejection of claim 2).
Regarding claim 6, Morfill discloses all of the limitations of claim 4, as described above.
	Morfill further discloses wherein the sensor senses a feature on the biological surface 9[0075]; Figure 4—element 51; sensor records properties of the surface 47 being treated), the controller being programmed to control the actuator to position the cold plasma generator according to the sensed feature ([0075], [0076], & [0078]; Figure 4—elements 21, 51, & 53; the comparison device 53 is connected to the spacer 21 so that the selected/calculated distance d can be automatically adjusted).
	Regarding claim 7, Morfill discloses all of the limitations of claim 1, as described above.
	Morfill further discloses wherein the actuator is a linear actuator ([0052] & [0074]; Figure 4—element 221 & “P”).
Regarding claim 8, Morfill discloses all of the limitations of claim 1, as described above.
	Morfill further discloses wherein the actuator is a rotary actuator ([0006] & [0050]; Figure 1—elements 21 & 23).
Regarding claim 9, Morfill discloses all of the limitations of claim 1, as described above.
	Morfill further discloses a housing ([0023], [0031], & [0067]; Figure 1 & 3—element 3), wherein the cold plasma generator is moveably mounted to the housing ([0067]; Figure 3—element 3, 13, & 21).
Regarding claim 10, Morfill discloses all of the limitations of claim 9, as described above. 
Morfill further discloses wherein the cold plasma generator is slidably mounted to the housing ([0006], [0007], & [0067]; Figure 3—element 3, 13, & 21; surface 13 including electrode 7 is connected to spacer device 21 such that surface 13 can be moved together with spacer device 21; the spacer device is connected to housing and the treatment distance can be adjusted by relative movement of the spacer device relative to the housing).
Regarding method claim 11, Morfill discloses a method of treating a biological surface with a cold plasma generator ([0004], [0029], [0030], & [0062]; Figure 1—element 5) located a distance from the biological surface and generating a plasma concentration ([0004], [0029], [0030], & [0062]; Figure 1 & 4—element 5 & ‘d’), the method comprising the steps of: sensing the distance between the cold plasma generator and the biological surface ([0011], [0013], & [0074]-[0076]; Figure 4—element 49, 51, & 53; a selection device 49 includes a sensor 51 (camera and/or measurement sensor) which records properties of surface 47 being treated, the comparison device 53 evaluates data from sensor 51 to calculate a treatment distance ‘d’ to which the spacer 21 is automatically adjusted; it is the examiners position that an initial distance between the generator and biological surface would be sensed in order to adjust the distance between the cold plasma generator and biological surface to the desired distance calculated by the comparison device 53); comparing the sensed distance to a predetermined distance ([0013] & [0076]; Figure 4—element 53; the characteristic value is compared to a reference value); and moving the cold plasma generator relative to the biological surface according to the comparison of the sensed distance and the predetermined distance ([0011], [0013], [0076], [0077], & [0078]; Figure 4—element 21 & ‘d’; the spacer device 21  is connected to the comparison device 53 and is automatically adjusted to the calculated distance ‘d’).
Regarding method claim 12, Morfill discloses all of the limitations of claim 11, as described above. 
Morfill further discloses wherein the predetermined distance is a target distance, and the step of moving the cold plasma generator moves the cold plasma generator such that the sensed distance approaches the predetermined distance ([0002], [0076], [0077], & [0078]; the desired distance is calculated by comparison device 53 and the spacer device 21 is automatically adjusted to the calculated distance ‘d’ ).
Regarding method claim 13, Morfill discloses all of the limitations of claim 11, as described above. 
Morfill further discloses sensing a feature on the biological surface ([0075]; Figure 4—element 51; camera can record properties on the surface 47 to be treated).
Regarding method claim 14, Morfill discloses all of the limitations of claim 13, as described above. 
	Morfill further discloses adjusting the plasma concentration generated by the cold plasma generator according to the sensed feature ([0087]; Figure 4—element 49; selection device 49 can select the concentration of plasma acting on surface 47 with reference to data obtained about surface).
	Regarding method claim 15, in view of the 112(d) rejection above, Morfill discloses all of the limitations of claim 14, as described above. 
	Morfill further discloses adjusting the plasma concentration generated by the cold plasma generator according to the sensed feature (see above rejection of claim 14).
Regarding method claim 16, Morfill discloses all of the limitations of claim 14, as described above. 
	Morfill further discloses adjusting the distance between the cold plasma generator and the biological surface according to the sensed feature ([0076], [0077], & [0078]; Figure 4—elements 21 & ‘d’).
Conclusion
Accordingly, claims 1-16 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARINA D TEMPLETON whose telephone number is (571)272-7683. The examiner can normally be reached M-F 7:30am to 5:00pm EST; alt. Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.D.T./Examiner, Art Unit 3794                                                                                                                                                                                                        
/JOSEPH A STOKLOSA/Supervisory Patent Examiner, Art Unit 3794